Citation Nr: 9924179	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.   98-06 525A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased evaluation for generalized 
anxiety disorder, currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R. Cain, Associate Counsel
INTRODUCTION

The appellant had active service from June 1942 to October 
1945.

This appeal initially came before the Board of Veterans' 
Appeals (Board) from a February 1998 rating decision by the 
Albuquerque, New Mexico, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which continued to 
evaluate the appellant's anxiety disorder as 50 percent 
disabling.  

The appellant and his wife testified before the undersigned 
Member of the Board at a hearing held at the RO in March 
1999.  A transcript of that hearing has been associated with 
the record on appeal.  

The matter of the appellant's entitlement to a total rating 
for compensation purposes based on individual unemployability 
is addressed in the remand appended to this decision.

FINDINGS OF FACT

1.  All the evidence necessary for an equitable disposition 
of the appellant's claim for an increased rating has been 
developed.

2.  The evidence shows that the appellant's generalized 
anxiety disorder results in occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, but 
does not cause total impairment in social and occupational 
functioning.  


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent evaluation for generalized 
anxiety disorder have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, Diagnostic Code 9400 (1998).

2.  The criteria for a schedular evaluation in excess of 70 
percent have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4, Diagnostic Code 9400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the appellant's 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, he has presented a claim, which is 
plausible.  See Proscelle v. Derwinski, 2 Vet. App. 629, 631 
(1992).  Furthermore, the appellant has undergone VA 
examinations and has been involved in VA outpatient care.  
Those records do not reveal additional sources of relevant 
information that may be available concerning the present 
claim.  The Board accordingly finds the duty to assist him, 
mandated by 38 U.S.C.A. § 5107(a), has been satisfied.

The Board must determine whether the evidence supports the 
appellant's claim or is in relative equipoise, with him 
prevailing in either event.  However, if a preponderance of 
the evidence is against his claim, the claim must be denied.  
38 U.S.C.A. § 5107(b)(West 1991); 38 C.F.R. § 4.3(1998); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (1998).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Although the Board must consider the whole record, 38 C.F.R. 
§ 4.2 (1998), where entitlement to compensation has already 
been established and an increase in disability rating is at 
issue, the present level of disability is of primary concern.  
Therefore, those documents created in proximity to the recent 
claim are the most probative in determining the current 
extent of impairment.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The severity of a psychiatric disability is ascertained, for 
VA rating purposes, by application of the criteria set forth 
in VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(Schedule).

Service-connection for psychoneurosis anxiety state with 
complete social inability was granted by means of an November 
1945 rating action, following a review of the evidence then 
of record.  The disability was rated as 80 percent disabling.  
Evidence then of record included service medical records, 
which indicate that he was treated and was found unfit for 
military duty due to his anxiety state.

In May 1947, the RO decreased the evaluation of the 
appellant's psychoneurosis anxiety from 80 percent disabling 
to 50 percent disabling, following a review of evidence 
including a 1947 VA examination report which showed 
psychoneurosis, anxiety, chronic headache, tremors, 
blackouts, vasomotor disturbance, poor social and industrial 
capability.  

In June 1949 the RO decreased the appellant's rating for 
psychoneurosis anxiety state from 50 percent disabling to 10 
percent disabling, following a review of evidence which 
included a 1949 VA neuropsychiatric examination report.  The 
report showed moderate chronic anxiety reaction with reported 
infrequent transitory black outs previously but no longer 
considered possible epileptic equivalent.  

In May 1979 the RO granted an increased evaluation for the 
appellant's psychoneurotic condition from 10 percent 
disabling to 30 percent disabling after reviewing the 
evidence of record which included a May 1979 VA 
neuropsychiatric examination report.  The report indicated 
that he had moderate impairment, probably more severe 
impairment as to industrial activities.  

In October 1982 the RO granted an increase evaluation of his 
psychoneurotic condition from 30 percent disabling to 50 
percent disabling following a review of private and VA 
medical records, which included a September 1982 VA 
neuropsychological examination report.  He was diagnosed with 
generalized disorder, with mild depressive symptoms.  There 
was moderate social and industrial impairment.  The 50 
percent rating has remained in effect up to the present time.

A January 1998 VA mental disorders examination report 
indicates the appellant increased nervousness since his last 
VA examination had increased.  He had problems sleeping as 
with his temper.  His appetite was not good.  On mental 
status examination, is affect appeared somewhat anxious.  His 
mood was anxious.  He was oriented to month and year, but not 
quite accurate on the date.  He could not do abstractions.  
His insight and judgment were fair.  His recent and remote 
memory was impaired.  He was not capable of managing his own 
finances.  He was diagnosed with generalized anxiety 
disorder.  His psychosocial stressor was moderate to severe.  
He had an inability to work or do much of anything else 
secondary to his medical problems as well as his anxiety 
disorder.  He was given a global assessment functioning score 
(GAF) of 55.

During a hearing before the undersigned held in March 1999, 
the appellant testified that his memory is poor, he looses 
his temper occasionally, and he occasionally does not want to 
be around people.  His wife testified that he is dependent 
upon her, he looses his temper, and when company visits he 
goes to sleep.

The severity of the appellant's service connected psychiatric 
disorder is assessed for VA compensation purposes by 
application of the criteria set forth in Diagnostic Code 9400 
of the VA Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4.
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or other; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name 
warrants a 100 percent rating.  
Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships warrants a 70 percent 
rating.  
Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks): impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships warrants a 50 percent rating.  See 38 C.F.R. § 
4.130, DC 9400 (1998).

The Board concludes that under these criteria, the appellant 
warrants a 70 percent rating because the anxiety disorder is 
productive of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.  Clinical evidence 
shows that his symptoms include depression, anxious affect, 
impaired orientation as to the date and impaired memory 
judgment and insight.  He has moderate-to-severe impairment 
in social and occupational functioning due to his 
psychoneurotic symptoms.  With application of the benefit of 
the doubt rule, the Board concludes that a 70 percent 
schedular rating is in order.  Based on the current clinical 
evidence, he does not more nearly have total social and 
occupational impairment due to psychoneurotic symptoms.


ORDER

An increased rating to 70 percent is granted for generalized 
anxiety disorder, consistent with the criteria that govern 
the payment of monetary awards.


REMAND

The only issue which was developed and certified on appeal 
was entitlement to an increased schedular rating for the 
anxiety disorder.  In view of the Board's decision that a 70 
percent schedular rating for generalized anxiety disorder is 
in order, the appellant now meets the schedular criteria for 
a total rating based on individual unemployability (TDIU) 
pursuant to 38 C.F.R. § 4.16.  The RO must now consider the 
claim under 38 C.F.R. § 4.16.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the 
appellant completes an up-to-date VA Form 
21-8940, and then undertake any further 
development deemed necessary to decide 
the TDIU claim.

2.  When the development deemed necessary 
has been completed, the RO should 
adjudicate the claim under 38 C.F.R. 
§ 4.16.  If the benefit sought is not 
granted, a statement of the case should 
be furnished which contains the TDIU 
criteria after a timely notice of 
disagreement has been submitted.  The 
case should be returned to the Board upon 
the submission of a timely filed 
substantive appeal on the TDIU issue.



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

 

